DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 4, 7, 11-14, 17, 18, 19, and 22 have been amended, and Claims 20 and 21 have been cancelled as per the amendment filed on 7/11/2019. 

Claims 1-19 and 22 are pending and prosecuted.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Streit on 11/3/2021.

The application has been amended as follows: 



1. (Currently Amended) A display panel, comprising a pixel circuit structure, a data line and a voltage signal line, wherein 
the data line is connected to the pixel circuit structure to provide a data signal; 
the voltage signal line is connected to the pixel circuit structure to provide a voltage signal, the voltage signal is a constant voltage signal; 
the pixel circuit structure comprises a first stabilization capacitor provided directly between the data line and the voltage signal line and a driving transistor; and
a capacitance value of the first stabilization capacitor is equal to or greater than 10 times of a capacitance value of a parasitic capacitance between the data line and a gate electrode of the driving transistor.

2. (Currently Amended) The display panel according to claim 1, further comprising: a gate line and a light emitting element, wherein the gate line is connected to the pixel circuit structure to provide a scan signal; 

3. (Cancelled)


a first electrode of the storage capacitor is electrically connected to the first power line, and a second electrode of the storage capacitor is electrically connected to a second electrode of the compensation transistor through a first connecting electrode; 
a gate electrode of the data writing transistor is electrically connected to the gate line, a first electrode and a second electrode of the data writing transistor are electrically connected to the data line and a first electrode of the driving transistor, respectively; 
a gate electrode of the compensation transistor is electrically connected to the gate line, and a first electrode and the second electrode of the compensation transistor are electrically connected to a second electrode and a gate electrode of the driving transistor, respectively; 
a gate electrode of the first light emitting control transistor is electrically connected to the light emitting control signal line, a first electrode and a second electrode of the first light emitting control transistor are electrically connected to the first power line and the first electrode of the driving transistor, respectively; 
a gate electrode of the second light emitting control transistor is electrically connected to the light emitting control signal line, a first electrode and a second 
a gate electrode of the first reset transistor is electrically connected to the reset control signal line, a first electrode and a second electrode of the first reset transistor are electrically connected to the initialization signal line and the gate electrode of the driving transistor, respectively; 
a gate electrode of the second reset transistor is electrically connected to the reset control signal line, a first electrode and a second electrode of the second reset transistor are electrically connected to the initialization signal line and the first electrode of the light emitting element, respectively; 
a second electrode of the light emitting element is electrically connected to the second power line; 
the pixel circuit structure further comprises a first stabilization capacitor located between the data line and the first power line, the first stabilization capacitor comprises a first capacitor electrode, and the first power line is configured to provide a constant voltage signal for the pixel circuit structure; and
a capacitance value of the first stabilization capacitor is equal to or greater than 10 times of a capacitance value of a parasitic capacitance between the data line and a gate electrode of the driving transistor.

End of Amendment.

Allowable Subject Matter
Claims 1, 2, 4-19, and 22 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features present in independent claims 1 and 15.

Kim et al., US Patent Publication 2018/0293944, teaches a pixel circuit for an OLED with a similar design to that of applicants Figure 1. However Kim’s circuit has T6 and T7 connected to different scan signal lines, and there is no stabilization capacitor.

Yu et al., US Patent Publication 2018/0204889, teaches a pixel circuit for an OLED with a similar design to that of applicants Figure 1. However, Yu’s circuit has T4 and T5 connected to different emission lines and there is no stabilization capacitor.

Choi, US Patent Publication 2014/0320476, discloses an OLED pixel circuit with a capacitor comprising of a first electrode directly to ELVDD, and a second electrode connected to the data line through the switching transistor M1. However, Choi does not disclose capacitor as stabilization capacitor for .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK F MARINELLI/           Primary Examiner, Art Unit 2699